DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14 and 16 are objected to because of the following informalities:
Claim 14, line 2, change “limit” to --limiting--;
Claim 14, line 3, change “side” to --sides--; and
Claim 16, line 1, delete “locking”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the “lock hook” and “lock rod” recited in claim 5, line 5, are referencing the “lock hook” and “lock rod” previously recited in claim 5, line 3.
It is unclear if the “lock hook” and “lock rod” recited in claim 6, line 5, are referencing the “lock hook” and “lock rod” previously recited in claim 6, line 3.
In claim 10, line 7, the term “except” is unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 9, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaunch et al. (US#2019/0320836).
Regarding claim 1, Gaunch discloses an article storage and retrieval apparatus, comprising: a frame body 12 configured to be fixed on a vertical mounting surface 14; a cap body 72, hinged with the frame body at upper end to rotate to open and close: and an accommodating box 42, arranged in a space formed between the frame body and the cap body, adopting a foldable structure and configured to be unfolded after the cap body is opened relative to the frame body to form a space for accommodating articles (Fig. 6), and allow the cap body to be closed relative to the frame body after being folded (Fig. 1).  
Regarding claim 2, further comprising: a locking component 86, configured to realize a locked state of the article storage and retrieval apparatus; and an identity recognition component 84, configured to unlock the locking component after identity verification information (access code) provided by a user is verified successfully.  
Regarding claim 3, wherein the locking component comprises: a first locking component, arranged between the cap body and the frame body to lock after the cap body is closed relative to the frame body ([0032]); and a second locking component, arranged between the accommodating box and the cap body or the frame body to lock the accommodating box after the accommodating box is unfolded ([0033]).  
Regarding claim 4, wherein the first locking component and the second locking component have a common locking portion as locking component 86 defines both.  
Regarding claim 8, wherein the frame body is of a plate-shaped structure, a cavity is formed in the cap body via its and the accommodating box is at least partially stored in the cavity after being folded (Fig. 4).  
Regarding claim 9, wherein the accommodating box abuts against the frame body after being unfolded (Fig. 6).  
Regarding claim 16, wherein the accommodating box is being viewed and labeled as an “express box” due to its exterior location on a building thereby not requiring entry.  
Allowable Subject Matter
Claims 5, 6, and 10-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677